Citation Nr: 0330213	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  02-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cataract of the 
left eye resulting from microwave radiation exposure.

2.  Entitlement to service connection for damage to DNA 
resulting from microwave radiation exposure.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the veteran's present 
claims.  The Act and the implementing regulations provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

In September 2001 the RO sent the veteran a letter which was 
intended to comply with the notification requirements of the 
VCAA.  It informed the veteran that if the evidence and 
information requested in the letter were not received within 
60 days, the RO would decide the claim based on the evidence 
of record and any records of VA examinations and opinions 
obtained by the RO.  Although the time limit for the 
submission of additional evidence and information was 
consistent with a VA regulation then in effect, the United 
States Court of Appeals for the Federal Circuit has 
invalidated the VA regulation to the extent that it 
authorized VA to deny a claim before the expiration of the 
one-year period for response provided by 38 U.S.C.A. 
§ 5103(b).  See Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, -
7010, (Fed Cir., Sep. 22, 2003).  

The Board also notes that veteran has indicated that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The record does not reflect that the 
RO has attempted to obtain any records from the SSA.  

Also, the record contains evidence of the veteran's possible 
exposure to microwave radiation in service and of his 
development of a cataract in the left eye subsequent to 
service.  In addition, the veteran has submitted a scientific 
evidence of a possible relationship between microwave 
radiation exposure and the development of lens changes.  
Under these circumstances, the Board believes that the 
veteran should be afforded a VA examination to determine the 
etiology of the cataract of his left eye.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a).  It should 
also inform him that any evidence and 
information submitted in response to 
the letter must be received by the RO 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

2.  The RO should take appropriate 
steps to obtain copies of any pertinent 
evidence and information identified, 
but not provided by the veteran.  In 
any event, the RO attempt to obtain 
copies of the SSA decision awarding the 
veteran disability benefits, the 
records upon which the award was based, 
and the records associated with any 
later disability benefits for the 
veteran.  In addition, it should obtain 
copies of any outstanding records of 
any pertinent treatment of the veteran 
at the Malcom Randall VA Medical 
Center, located in Gainsville, Florida, 
and the Uptown VA Hospital in Augusta, 
Georgia.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO 
should so inform the veteran and 
request him to provide a copy of such 
evidence.

3.  When the above development has been 
completed, the veteran should be 
afforded a VA examination by an 
ophthalmologist to determine the 
etiology of the cataract of his left 
eye.  The claims folder must be made 
available to and reviewed by the 
examiner.  Based upon the examination 
results, the claims folder review, and 
sound scientific reasoning the examiner 
should provide an opinion as to whether 
it is at least as likely as not that 
the cataract of the veteran's left eye 
is etiologically related to his 
exposure to microwave radiation during 
service.  The rationale for the opinion 
must also be provided. 

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and argument 
during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v .Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 141(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



